U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 333-153502 LUX DIGITAL PICTURES, INC. (Exact name of registrant as specified in its charter) Wyoming 22-2589503 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 2140 Shattuck Ave., Ste 210-2270 Berkeley, CA. 94704 (Address of principal executive offices) 510-948-4000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo þ Indicate by check mark whether the Company is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes oNo þ State the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: At July 12, 2010, there were 48,490,000 shares outstanding of the Company’s common stock and 2,500,000 of the Company’s preferred stock. Table of Contents LUX DIGITAL PICTURES, INC. INDEX TO FORM 10-Q FOR THE QUARTER ENDED May 31, 2010 Page Number PART I. FINANCIAL INFORMATION 3 Item1. Financial Statements 3 Balance Sheets at May 31, 2010 (unaudited) and August 31, 2009 (audited) F-1 Statements of Operations for the three and nine months ended May 31, 2010 and 2009 (unaudited) F-2 Statement of Shareholders’ Equity of as of May 31, 2010 (unaudited) F-3 Statements of Cash Flows for the three and nine months ended May 31, 2010 and 2009(unaudited) F-4 Notes toFinancial Statements F-5 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk 5 Item 4T.Controls and Procedures 6 PART II. OTHER INFORMATION 7 Item1. Legal Proceedings 7 Item 1A. Risk Factors 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3. Defaults Upon Senior Securities 7 Item 4. (Removed and Reserved) 7 Item 5. Other Information 7 Item6.Exhibits 7 Exhibit 31.1 Exhibit 31.2 Exhibit 32.1 2 Table of Contents PART I — FINANCIAL INFORMATION Item1. FINANCIAL STATEMENTS Balance Sheets as of May 31, 2010 (Unaudited) and August 31, 2009 (Audited) F-1 Statements of Operations for the three and nine months ended May 31, 2010 and 2009 (Unaudited) F-2 Statement of Stockholders’ Equity as of May 31, 2010 (Unaudited) F-3 Statements of Cash Flows for the nine months ended May 31, 2010 and 2009 (Unaudited) F-4 Notes to the Financial Statements F-5 3 Table of Contents LUX DIGITAL PICTURES, INC. BALANCE SHEETS AS OF MAY 31, 2010 (UNAUDITED) AND AUGUST 31, 2009 (AUDITED) May 31, 2010 (Unaudited) August 31, 2009 (Audited) ASSETS Current Assets Cash $ $ Accounts receivable Prepaid advertising Deferred tax asset Total Current Assets Other Assets Unamortized film costs, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Current Liabilities Accounts payable $ $ Accrued interest 0 Accrued taxes Estimated costs to complete films Reserve for residuals and participants 0 Convertible note payable 0 Note payable - stockholder Total Current Liabilities STOCKHOLDERS’ EQUITY Common stock (1,000,000,000 shares authorized; $.001 par value; 48,490,000 and 47,990,000 shares issued and outstanding, respectively) Preferred stock (10,000,000 shares authorized; $.001 par value; 2,500,000 shares issued and outstanding) Paid in capital Retained earnings Total Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of the financial statements. F-1 Table of Contents LUX DIGITAL PICTURES, INC. STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE THREE AND NINE MONTHS ENDED MAY 31, 2 Three months ended May 31, 2010 (Unaudited) Nine months ended May 31, 2010 (Unaudited) Three months ended May 31, 2009 (Unaudited) Nine months ended May 31, 2009 (Unaudited) GROSS REVENUES $ OPERATING EXPENSES General Compensation 0 0 Amortization of film costs TOTAL OPERATING EXPENSES NET OPERATING INCOME (LOSS) ) ) OTHER INCOME (EXPENSE) Interest income 0 0 Interest expense ) ) 0 0 Recovery of bad debt 0 0 0 Bad debt expense 0 ) 0 0 TOTAL OTHER INCOME (EXPENSE) ) 0 0 NET INCOME (LOSS) BEFORE PROVISION FOR INCOME TAXES ) ) PROVISION FOR INCOME TAX EXPENSE 0 0 NET INCOME (LOSS) $ ) $ $ ) $ WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING FOR THE PERIOD NET INCOME (LOSS) PER SHARE $ ) $ $ ) $ The accompanying notes are an integral part of the financial statements. F-2 Table of Contents LUX DIGITAL PICTURES, INC. STATEMENT OF STOCKHOLDERS’ EQUITY (UNAUDITED) AS OF MAY 31, 2010 Common Stock Preferred Stock Additional Paid in Retained Shares Amount Shares Amount Capital Earnings Total Balance, August 31, 2008 $ Net loss for the year ended August 31, 2009 - ) Balance, August 31, 2009 Shares issued as compensation - - - Net income for the nine months ended May 31, 2010 - Balance, May 31, 2010 $ The accompanying notes are an integral part of the financial statements. F-3 Table of Contents LUX DIGITAL PICTURES, INC. STATEMENTS OF CASH FLOWS (UNAUDITED) FOR THE NINE MONTHS ENDED MAY 31, 2 Nine months ended May 31, 2010 (Unaudited) Nine months ended May 31, 2009 (Unaudited) Cash Flows from Operating Activities: Net income for the period $ $ Adjustments to Reconcile Net Loss to Net Cash Used in Operating Activities: Amortization of film assets Stock issued as compensation 0 Changes in Assets and Liabilities (Increase) in accounts receivable ) (Decrease) in accounts payable ) Increase in accrued interest 0 Increase in accrued taxes Increase (decrease) in estimated costs to complete films (Decrease) in reserve for residuals and participants ) 0 Net Cash Provided by (Used in) Operating Activities Cash Flows from Investing Activities: Investment in new films ) Net Cash Used in Investing Activities ) Cash Flows from Financing Activities: Proceeds from convertible note payable 0 Net Cash Provided by Financing Activities 0 Net Increase (Decrease) in Cash and Cash Equivalents Cash and Cash Equivalents – Beginning Cash and Cash Equivalents – Ending $ $ Supplemental Cash Flow Information: Cash Paid for Interest $
